DETAILED ACTION
This office action is responsive to the amendment of January 20, 2022. By that amendment, claims 1-18 stand pending, though claims 4-11 were previously withdrawn from consideration. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed January 20, 2022, have been fully considered but they are not persuasive. 
At p. 5 of the remarks, regarding the rejection of claim 1 under 35 USC 102(a)(1) in view of Lim et al. (US 2003/0208203 A1), it is argued that “the pathway 130 disclosed by Lim is the pathway formed by the dissection and retraction of tissue,” and that “Lim fails to disclose a working sleeve as required by claim 1”. Examiner respectfully disagrees with this understanding of the Lim reference. 
Examiner points to figure 2 in which pathway 130 is demonstrated with an opening lip and is demonstrated to be frustoconical structure positioned within the patient’s body. Examiner further points to [0049] of the Lim disclosure, which reads, in relevant part, “Pathway 130 is a retractor sleeve that provides a protected working channel through skin 550 to the surgical space. The illustrated retractor sleeve is inserted in a cylindrical configuration through skin 550 and thereafter expandable to a frusto-conically shaped configuration to provide access to each of the anchors 120, 121 at the distal end thereof through the working channel.” 
Examiner takes the position that the retractor sleeve forming the pathway 130 reads on what is presently claimed, in that the retractor sleeve is considered to be a working sleeve comprising a hollow elongate body, a proximal end having an opening for receiving an insertion instrument (as seen at fig. 2 of Lim), and a distal end capable of being placed against a bony surface (as seen at fig. 2 of Lim; extent of contact with a bony surface determined by the size and shape of the incision formed before insertion of retractor sleeve into the patient). 
At p. 5 of the remarks, it is further stated that claim 1 requires a spindle mechanism, and it is implied that that the spindle mechanism of Lim is distinct from the claimed spindle mechanism, though no particular distinctions are indicated. It is examiner’s position that all claimed structural and functional limitations related to the claimed spindle mechanism are taught by Lim, as evidenced by the dictionary definition of the term “spindle” cited in making the rejection. The rejection of record is maintained. If applicant wishes additional features of his spindle to be considered to be required by the claim, additional structure or function must be claimed. 
Further remarks are presented at p. 5 related to the rejection of claims 2 and 3 in which it is noted that the art does not teach the claimed specific use sites. Examiner agrees that use at spinous processes was not shown in Lim. The remarks indicate that it was understood that the rejection indicated that these were intended use limitations. In light of the intended use interpretation having been taken, and no argument to say that the device is unsuitable for the claimed usage, there is no reason that the rejection is seen to be improper. No further statement is made on this issue, other than to state that these claims are allegedly improperly rejected for the same reason as claim 1. 
Further remarks are presented at p. 6 of the remarks relating to the rejection of claims 13, 14, 17 and 18. The remarks argue that the claims do not include the claimed trocar, which is stated in the remarks to be “separate from the insertion device”. Examiner respectfully notes that the claims do not require the trocar being a separate structure from the insertion device, nor is any structure claimed for the trocar which excludes the examiner’s interpretation of the claim to read on a portion of Lim’s insertion instrument being a trocar. The rejection is maintained. 
Further remarks are presented at pp. 6 and 7 regarding the rejection under 35 USC 103 of claim 12 which contend that it would not have been obvious to modify Lim’s control system including a handle (among various other options) to a knob to permit actuation of the distal end. Examiner maintains his position that a handle and a knob are known functionally equivalent structures for permitting ergonomic grasping of a tool and application of forces (e.g. force applied to an actuation mechanism), and that it would have been obvious to choose therebetween in forming the Lim device. The rejection is maintained.
Finally, it is argued at p. 7 of the remarks that the rejection under 35 USC 103 in view of Lim and Sheffer (US 9,173,686 B2) is improper. The remarks agree that Sheffer discloses a spinal implant which can be crimped onto a spinous process. Then the arguments go on to point to a different embodiment of the Sheffer invention, and state that this second embodiment is not crimped, and that Sheffer does not disclose a crimping pliers. Examiner takes the position that pointing to the second non-crimped 
The rejections of record are maintained. The rejections will be duplicated, here, for ease of review, as modified for editorial matters noted during this review of the prior office action. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 13, 14, 17 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lim et al. (US 2003/0208203 A1).
Regarding claim 1, Lim teaches at fig. 2 a delivery system comprising: 
a working sleeve 130 comprising a hollow elongate body (retractor sleeve [0049]), a proximal end (right in fig. 2) having an opening for receiving an insertion instrument 20, and a distal end for placement against a bony surface (left in fig. 2, near elements 120/121 – there is no reason the distal end cannot be placed against a bony 
an insertion instrument 20 for delivering a spinal stabilization device 100 through the working sleeve 130 and to an implantation site 552/554/556, the insertion instrument 20 having a movable arm 52 configured to pivot up to about 90 degrees [0046] for holding the spinal stabilization device 100 in a first, low profile configuration (fig. 2) for insertion through the working sleeve, the insertion instrument further having a spindle mechanism (pivot points as seen in linkage mechanism) for pivoting up the movable arm 52 to hold the spinal stabilization device 100 in a second, upright configuration as in fig. 4 for delivery to the implantation site.  

Discussion of claim terms in claim 1
The term “up” as used in the claim – “pivoting up the movable arm” – (and “upright” in claim 13) are understood as a reasonably broad terms to mean that the movable arm pivots to a position away from, or proud from, the insertion instrument. The term “pivoting up” is not understood to require any particular direction of pivoting. 
A “spindle” is known to be a “rod or pin serving as an axis that revolves or on which something revolves” (Google Define, 2021). The pins in the linkage of the device are understood to read on the claimed spindle. 

Regarding claims 2 and 3, the spinal stabilization device is not a positively recited element in claim 1. Examiner treats these as intended use limitations. There is no particular reason that the stabilization device 100 cannot be placed in or used in the 
Regarding claim 13, the upright configuration is angled up to about 90 degrees relative to the first low profile configuration [0046]. 
Regarding claim 14, shaft 40 of the Lim device is considered to be in the form of a trocar capable of being inserted into the working sleeve 130, as presently claimed. 
Regarding claims 17 and 18, there is no reason that a properly sized endoscope could not be utilized by passing through the working sleeve 130 or an endoscope be utilized in some other aspect of a surgery carried out with the Lim device. Lim teaches the procedure carried out by his device being minimally invasive (abstract). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US 2003/0208203 A1).
Regarding claim 12, Lim teaches the limitations of claim 1, but fails to teach the proximal end formed with a knob – rather it is formed with a pivoting actuating handle 30. A knob and a handle are known to be functionally equivalent structures for permitting a user to grasp an instrument and apply force thereto, for example to actuate another . 
Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US 2003/0208203 A1) in view of Sheffer et al. (US 9,173,686 B2) (Sheffer ‘686).
Regarding claims 15 and 16, the limitations of claim 3 were taught by Lim, above, but Lim failed to teach a crimpling plier configured for insertion into the sleeve or configured to crimp an interspinous device onto a spinous process. Lim teaches use of his tool to insert other types of implants [0061].
Sheffer ‘686 teaches an interspinous implant which is carried by an inserter tool and implanted into a patient. The interspinous implant is taught being crimped onto the spinous process (col. 4, lines 28-32). Examiner takes official notice of use of pliers to crimp components being an old and well known technique. 
Based on the teaching of Sheffer ‘686 and suggestion by Lim, it would have been obvious to one with ordinary skill in the art at the time of the invention to utilize the Lim device to insert a crimpable interspinous implant. Doing so would have involved use of a pair of pliers to crimp portions of Sheffer’s implant to the processes, therefore requiring such a tool be included in a system which is utilized in performing this surgical procedure. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Bates whose telephone number is (571)270-7034.  The examiner can normally be reached Monday through Friday, 10AM-6PM
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Tom Sweet, at (571)272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DAVID W BATES/Primary Examiner, Art Unit 3799